In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County (Rosenblatt, J.), dated July 21, 1983, which dismissed the proceeding.
Judgment affirmed, without costs or disbursements.
The claims petitioner raises were or could have been reviewed on the direct appeal from the judgment of conviction. Hence, they are not subject to review by habeas corpus (see People ex rel. Williams v Scully, 107 AD2d 729; People ex rel. Douglas v Vincent, 67 AD2d 587, affd 50 NY2d 901; People ex rel. Taylor v Commissioner of Correction, 100 AD2d 525; People ex rel. Hall v LeFevre, 92 AD2d 956, affd 60 NY2d 579). Mollen, P. J., Bracken, O’Connor and Niehoff, JJ., concur.